DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on  11/18/2021.  As directed by the amendment, claims 102-103 are canceled, and none of the claims are amended. Claims 88-90, 92-94 and 97-101 are currently pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amber M. Beckley on 12/06/2021, the interview summary is attached with this office action.
The application has been amended as follows: Canceled claims 90 and 92.
	
Allowable Subject Matter
Claims 88-89, 93-34 and 97-101 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2011/0224599 A1) by Piergallini et al. discloses a method of promoting wound healing by placing a bio-photonic material within the wound, wherein the bio-photonic material comprises a chromophore. 

	Piergallini further discloses, the amount of chromophore present in the bio-photonic material is in the range of 0.001% to 3% per weight of the bio-photonic material. And Piergallini in view another prior art of record (US 2014/0341865 A1) by Jeon et al. teaches the bio-photonic material also contains a cohesive matrix comprising silicone and hyaluronate.
	However, Piergallini, Jeon or other prior arts of record do not teach or suggest, the bio-photonic material is elastic. 
For that reason, the claims are deemed to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 20030023283 A1) by McDaniel discloses a system and method of hair growth by stimulation of light energy, and topical composition. The application of 
(US 20080132467 A1) by Lauto et al. discloses a bio-adhesive composition, which applied in the form of a film or a gel for repairing a discontinuity in an area of tissue or for joining tissue. The comprising is prepared by dissolving polysaccharide and a converter in an aqueous acidic solution, wherein the energy converter is activated by non-UV light.
(US 20130315999 A1) by Paithankar et al. discloses a compositions comprising light absorbing submicron particles e.g., nanoparticles like silica core and a gold shell, and method of delivering such particles via topical application into a hair follicle. The invention generally provides methods of treating or ameliorating a follicular skin disease e.g., acne of a subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792